ORMOND, J.
The indictment in this case cannot be sustained. The penalty for keeping a billiard table for play, without license, is the sum of “ four thousand dollars, to be recovered in any Court having jurisdiction thereof, one half to the person for suing the same, and the other half to the State,” Aik. Dig. 411. The act of January 9th 1836, which abolishes taxation'in the State for the support of the government, retains this tax on billiard tables; it is therefore certain that the only mode in which the penalty can be enforced, is by a qui tam action at the suit of an informer.
The judgment must therefore be reversed.